                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES--GENERAL


Case No. EDCV 19-2348-AB (JPR)                     Date: January 7, 2020
Title: Singh Gurwinder v. David W. Jennings et al.
============================================================
DOCKET ENTRY: Order to Show Cause Why Petition Should Not Be
Dismissed as Moot
===========================================================
PRESENT:
                   HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                          Bea Martinez                           n/a
                          Deputy Clerk                     Court Reporter

ATTORNEYS PRESENT FOR PETITIONER:                 ATTORNEYS PRESENT FOR RESPONDENT:
      None present                                               None present

PROCEEDINGS: (IN CHAMBERS)

      On December 5, 2019, Petitioner filed pro se a habeas Petition and motion for
appointment of counsel, claiming that he has been detained in ICE’s Adelanto facility
since May 6, 2019, and that his asylum claim was unlawfully denied. The court
denied Petitioner’s request for appointment of counsel on December 11, 2019,
advising him that he could attempt to retain counsel on his own.

       He apparently did so, because on December 16, 2019, a lawyer filed a second
petition for him, making essentially the same claims. See Gurwinder Singh v. U.S.
Dep’t of Homeland Security et al., No. 2:19-cv-10594-RGK-JC (C. D. Cal. Dec. 16,
2019), ECF No. 1.1 Petitioner voluntarily dismissed that petition on December 20,
2019, after the Court granted his request for an emergency stay of removal
proceedings and ordered additional briefing. Id., ECF No. 6.

      The Court therefore orders Petitioner to show cause in writing why this Petition
should not be dismissed as moot given that he has apparently received the relief he
sought. Petitioner must file his response to this Order to Show Cause no later than 14

      1
      The name on that petition is Gurwinder Singh rather than Singh
Gurwinder. Both filings identify Petitioner by the same “A” number, however.
MINUTES FORM 11                                              Initials of Deputy Clerk:bm
CIVIL-GEN
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES--GENERAL


Case No.:    EDCV 19-2348-AB (JPR)                                      January 7, 2020
             Singh Gurwinder v. David W. Jennings et al.                        Page 2

-----------------------------------------------------------------


days from the date of this Order; if he wishes to voluntarily dismiss this Petition as
well, he should simply so indicate.

      The clerk is directed to serve this order on Petitioner personally as well as on
Bashir Ghazialam, his attorney in case number CV 19-10594-RGK (JC).

      cc: Judge Birotte




MINUTES FORM 11                                                Initials of Deputy Clerk:bm
CIVIL-GEN
